t c memo united_states tax_court kim beauchamp petitioner v commissioner of internal revenue respondent docket no filed date john d desbrow for petitioner linette b angelastro for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in an addition to and penalties with respect to petitioner's federal_income_tax as follows year deficiency addition_to_tax sec_6653 penalties sec_6662 dollar_figure big_number dollar_figure --- --- dollar_figure big_number --- big_number in the answer respondent asserted that the additions to tax and the penalties with respect to petitioner's federal_income_tax should be as follows additions to tax sec_6653 b a a penalties sec sec sec dollar_figure --- --- dollar_figure --- --- --- dollar_figure --- dollar_figure big_number year all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner underreported his medical practice gross_receipts for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively whether petitioner is entitled to deduct various costs related to real_property as ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business whether petitioner is liable for the addition_to_tax for respondent concedes that petitioner substantiated schedule a medical_expenses in the amount of dollar_figure for petitioner concedes that he understated his income in the amounts of dollar_figure and dollar_figure for and respectively petitioner further concedes that he is not entitled to alimony deductions for and fraud pursuant to sec_6653 for and the penalty for fraud pursuant to sec_6663 for and or in the alternative whether petitioner is liable for the addition_to_tax for negligence pursuant to sec_6653 for and the accuracy-related_penalty pursuant to sec_6662 for and and whether respondent is barred by the statute_of_limitations from assessing the deficiency and penalty for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background information petitioner kim beauchamp dr beauchamp resided in sun valley california at the time he filed his petition during the years in issue petitioner was a physician specializing in obstetrics and gynecology and he operated a medical practice as a sole_proprietorship petitioner employed various persons in his medical practice and paid them in cash dr beauchamp's tax returns petitioner prepared his own federal_income_tax returns for and petitioner had no formal training in unless otherwise indicated all descriptions refer to the and tax years accounting or tax_return preparation on his schedules c for and petitioner listed his principal business or profession as med doctor home construction co medicing sic construction and med doctor contractor respectively on each return there was only one schedule c petitioner reported dollar_figure dollar_figure and dollar_figure in gross_receipts from his medical practice for and respectively petitioner determined his gross_receipts for the years in issue by totaling the amounts reported to him by form_1099 payors during the audit of petitioner in the audit he told revenue_agent harold jung mr jung that percent of his patients paid for medical services through insurance medicare or medi-cal therefore adding up the forms was the most appropriate way to determine his gross_receipts petitioner claimed various items on schedule c of his tax returns as costs of goods sold3 cogs of his medical practice petitioner claimed expenditures_for capital improvements to real_property and wages paid in the amounts of dollar_figure dollar_figure and the use of the term cost_of_goods_sold is for convenience only and does not imply a finding that such amounts were cost_of_goods_sold dollar_figure for and respectively petitioner did not carry medical malpractice insurance and he had no receipts to show that he paid the dollar_figure he claimed for such insurance for petitioner did not keep a log for the car and truck expenses he claimed for all quarters of and petitioner failed to file employment_tax returns and pay employment_taxes for his employees prior to petitioner filed employment_tax returns for his employees petitioner also failed to file information tax returns reporting wages paid to his employees dr beauchamp's books_and_records petitioner did not have a bookkeeper or maintain any formal books for his medical practice petitioner summarized his expenses for each year on a few sheets of paper petitioner provided these papers to mr jung as support for the schedule c expenses he claimed petitioner kept patient billing records however he did not provide these records to mr jung or offer them into evidence at trial petitioner gave mr jung all the forms petitioner had for the forms showed that petitioner received petitioner concedes that he is not entitled to claim real_estate activity expenditures as medical practice cogs in the notice_of_deficiency respondent allowed petitioner these amounts of wages dollar_figure in gross_receipts from insurance_companies and other business entities mr jung reconciled this with the amount petitioner reported as gross_receipts on his tax_return petitioner's reported gross_receipts for dollar_figure were dollar_figure more than the total income reported on his forms dollar_figure mr jung asked for petitioner's forms for and however petitioner told mr jung that he had misplaced them respondent obtained information returns master_file transcripts irp transcripts which were based upon information reported to the internal_revenue_service irs by payors who filed information returns with the irs showing that the payors paid certain amounts such as wages interest and other income to petitioner during and for the irp transcripts showed that petitioner received dollar_figure in gross_receipts from insurance_companies and other business entities petitioner's reported gross_receipts for dollar_figure were dollar_figure more than the total income reported on his forms dollar_figure without petitioner's forms or irp transcript for respondent was unable to perform a similar comparison for of petitioner's reported gross_receipts and the amount reported to the irs as paid to petitioner by form_1099 payors dr beauchamp's bank accounts petitioner told mr jung that he had two bank accounts at american pacific state bank one account apsb account which he used for both business and personal banking and another account apsb account which was a dormant savings account mr jung discovered during the audit that petitioner had an additional bank account at security pacific bank petitioner's spb account mr jung summoned information regarding items deposited into petitioner's three bank accounts mr jung analyzed petitioner's bank accounts and determined that in addition to payments from form_1099 payors petitioner deposited substantial amounts of personal checks and cash into his three bank accounts mr jung prepared schedules of omitted income mr jung did not include checks from insurance_companies and other form_1099 payors mr jung included checks from joyce choe ms choe in the schedules but subtracted those amounts from the total of unreported income mr jung excluded all items which he determined were from nontaxable sources mr jung determined that some deposits from business entities which did not issue forms were for medical services--the checks were made payable to dr beauchamp or dr beauchamp m d the checks had indications in the memo section that they were for medical services or the checks were payable in amounts petitioner normally charged for office visits--so he included these payments in the schedules respondent determined that petitioner underreported his gross_receipts by the following amounts deposited in the form of checks from patients and cash into his three bank accounts petitioner's year apsb acct apsb acct spb acct total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure --- --- dr beauchamp's real_estate activity ms choe was the owner of the following real_property ms choe's properties mission hills road mission hills cal ryan street sylmar cal and chatsworth street mission hills cal brand boulevard mission hills cal and burnet avenue mission hills cal arleta avenue mission hills cal petitioner paid the mortgages on ms choe's properties prior to petitioner entered into an oral agreement with ms choe pertaining to real_estate related activities under the agreement petitioner supervised the improvement of ms choe's properties including the demolition of existing structures and the construction of two family residences in petitioner was not a licensed contractor in the state of california but he had a lifelong interest in tinkering with continued exchange for improving ms choe's properties petitioner was entitled to receive the return of the money he spent to improve the property and half of any profit on the sale of each improved parcel petitioner however did not account to ms choe for amounts he spent to improve the properties petitioner told mr jung that none of ms choe's properties were sold during the years in issue in the property located pincite1 burnet avenue was sold for dollar_figure this property was purchased for dollar_figure petitioner had been in charge of the sale ms choe did not receive any of the dollar_figure difference between the cost and sale price of the property petitioner did not report any gain_or_loss from the sale of real_property nor any income from his real_estate activity on his returns unreported income opinion petitioner argues that respondent bears the burden_of_proof petitioner contends that respondent has not proven by clear_and_convincing evidence that the bank_deposits in were not reported in income and that the deposits in and from businesses which did not issue forms are medical practice income the commissioner's determinations generally are presumed continued structures correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 70_f3d_548 9th cir the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must come forward with substantive evidence establishing some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds are not taxable 87_tc_74 the commissioner must take into account any nontaxable sources of deposits of which the commissioner is aware in determining the portion of the deposits that represents although 596_f2d_358 9th cir revg 67_tc_672 was an unreported income case regarding illegal source income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases involving the receipt of unreported income see 680_f2d_1268 9th cir 92_tc_661 taxable_income but is not required to trace deposits to their source 92_tc_661 we examine the record to determine whether there is a minimal evidentiary foundation supporting respondent's determination of unreported income we find that there is every individual liable for tax is required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer's taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain records petzoldt v commissioner supra pincite for the years in question petitioner maintained inadequate books_and_records petitioner's bookkeeping consisted of a few sheets of paper which lacked indicia of reliability respondent employed the specific items method of proof to reconstruct petitioner's gross_receipts from his medical practice this method is a direct method of proof and it has been approved by this court see 68_tc_867 schaaf v commissioner tcmemo_1991_530 respondent began the analysis by examining petitioner's forms from and irp transcripts for and respondent determined that the amounts reported by petitioner as medical practice gross_receipts were virtually identical to the amounts reported on the forms and the irp's respondent then analyzed specific items deposited into petitioner's bank accounts during and these deposits included cash and personal checks from patients which were gross_receipts from petitioner's medical practice respondent prepared schedules of omitted income for these items the schedules show that petitioner did not report substantial amounts of medical practice gross_receipts this case is distinguishable from weimerskirch v commissioner supra where the commissioner did not attempt to substantiate the charge of unreported income by any other means such as by showing the taxpayer's net_worth bank_deposits cash expenditures or source and application of funds id pincite additionally in weimerskirch the taxpayer was not shown by admissible evidence to have actually possessed any of the funds that the commissioner determined to be taxable_income in the instant case respondent has substantiated the determination with predicate evidence see 994_f2d_1542 11th cir affg tcmemo_1991_636 once the commissioner made a minimal evidentiary showing the deficiency determination was presumed correct respondent's analysis of petitioner's bank_deposits and petitioner's concession that he did not report income of dollar_figure and dollar_figure for and respectively connect petitioner with the funds forming the basis of the deficiency the burden_of_proof therefore lies with petitioner to show error in respondent's determinations see 87_tc_609 affd without published opinion 827_f2d_774 11th cir connecting the taxpayer with the funds that form the basis of the deficiency is sufficient to give him the burden of proving the deficiency determination erroneous petitioner did not present any evidence or argument other than that respondent bears the burden_of_proof to prove that he did not omit from income any of the cash or checks listed in the schedules of omitted income or that these funds were not taxable_income during the years in issue petitioner has not met his burden therefore we find that petitioner had unreported income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively mortgage interest property_tax and real_estate cogs petitioner claimed deductions for mortgage interest and property taxes paid relating to ms choe's properties on his schedule a and claimed as costs of goods sold the expenditures relating to his improvements of ms choe's properties on the same schedule c he used for his medical practice petitioner concedes that he could not combine his real_estate activity and medical practice on one schedule c and that he was not entitled to deduct or treat as costs of goods sold the expenditures of his real_estate activity on his medical practice schedule c petitioner also concedes that he was not entitled to deduct the mortgage interest and property taxes on his schedule a petitioner argues however that he was in the construction business he incurred expenses relating to his improvements of ms choe's properties in connection with this separate business these expenses were deductible pursuant to sec_162 therefore he can offset these expenses against his medical practice income respondent asserts that petitioner has not shown he was in a trade_or_business consequently sec_162 does not support his claimed deductions respondent further argues in the alternative that should we find that petitioner was in a trade_or_business then his real_estate activity expenditures must be capitalized taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business petitioner's argument basically seems to be that he made the mistake of combining the expenses of his two businesses on one schedule c and deducting the mortgage interest and real_estate_taxes related to ms choe's properties on his schedule a instead of his schedule c sec_162 the supreme court has stated that to be engaged in a trade_or_business the taxpayer's primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify 480_us_23 the taxpayer bears the burden of showing he had the required profit_motive rule a 72_tc_411 affd without published opinion 647_f2d_170 9th cir whether a taxpayer has the required profit_motive is to be determined on the basis of all the facts and circumstances of each case 72_tc_28 some of the relevant factors to be considered in determining whether an activity is engaged in for profit for the purposes of sec_162 are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see 792_f2d_1256 4th cir affg 84_tc_1244 645_f2d_784 9th cir affg tcmemo_1978_202 88_tc_84 84_tc_564 74_tc_525 affd without published opinion 681_f2d_805 3d cir 72_tc_659 68_tc_696 58_tc_691 affd without published opinion 486_f2d_1406 7th cir 12_tc_888 sec_1_183-2 income_tax regs no one factor is controlling 70_tc_715 affd 615_f2d_578 2d cir while the focus of the test is on the subjective intention of the taxpayer greater weight is given to the objective facts than to the taxpayer's mere statement of his or her intent 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs we find the following facts to be significant in our determination of whether petitioner had a profit_motive petitioner failed to carry on the activity in a businesslike manner petitioner did not maintain adequate books_and_records for his real_estate activity or account to ms choe for any amounts spent to improve her properties petitioner had no income from the activity petitioner testified that he made no profit on the sale of the burnet property and he never reported any gains or losses from his real_estate activity the expected amount of profits from the activity was relatively insignificant when compared to other sources generating substantial income petitioner reported gross_income from his medical practice of dollar_figure dollar_figure and dollar_figure for and respectively petitioner enjoyed the activity as evidenced by his lifelong interest in tinkering with structures petitioner was not a licensed contractor in the state of california and petitioner's time commitment to his medical practice he testified that he spent hours a day treating patients left him with little time to devote to a second trade_or_business after considering all the facts and circumstances in this case we find that petitioner's real_estate activity was not an activity engaged in for profit therefore petitioner was not entitled to deduct any real_estate activity cogs mortgage interest payments and property_tax payments as ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business civil_fraud the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the we note that in so holding and in light of petitioner's concessions supra we need not decide whether these amounts need to be capitalized or whether petitioner substantiated payments of these amounts revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy his burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 a underpayment_of_tax petitioner conceded that he underreported income for and we are satisfied that the commissioner has established by clear_and_convincing evidence an underpayment_of_tax by petitioner for each of the years in issue b fraudulent intent the commissioner must also prove that a portion of the underpayment was due to fraud 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents awareness of the obligation to file returns failing to file tax returns failing to make estimated_tax payments and dealing in cash see spies v commissioner supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we note that some conduct and evidence can be classified under more than one factor reliance on return preparer petitioner argued that his longtime close friend kwang kim prepared his return and that petitioner relied upon mr kim we found that petitioner and not mr kim prepared the returns this argument does not support petitioner petitioner's sophistication and experience petitioner is a medical doctor who had no formal training in accounting or tax_return preparation on the basis of these facts we shall not hold petitioner to either a high or low standard while evaluating his actions consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 consistent and substantial_understatement of income however may be strong evidence of fraud when coupled with other circumstances 70_tc_562 affd without published opinion 621_f2d_439 5th cir a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income may justify the inference of fraud holland v united_states u s pincite petitioner concedes that he omitted gross_income of dollar_figure and dollar_figure for and respectively the understatements for all years in issue are consistent and substantial they are evidence of fraud failure to maintain adequate books_and_records failure to maintain adequate books_and_records may be indicative of fraud 89_tc_1280 gajewski v commissioner supra pincite petitioner did not have a bookkeeper or maintain any formal books of account for his medical practice petitioner summarized his expenses for each year on a few sheets of paper petitioner maintained client billing records but he failed to provide them to mr jung or offer them into evidence at trial all of this is evidence of fraud we note that the amounts petitioner omitted for and are larger than what he concedes and that he also omitted gross_income for implausible or inconsistent explanations of behavior petitioner made implausible and inconsistent statements examples of such implausible or inconsistent testimony and behavior are a petitioner testified that he did not prepare his own returns however in his amended petition and his reply to answer to amended petition he repeatedly claimed that he prepared his own returns and at audit he told mr jung that he prepared his own returns b petitioner told mr jung at audit that none of ms choe's properties were sold during and but he testified at trial that some of ms choe's properties had indeed been sold c petitioner testified that the reason he did not give some of his records to mr jung was because they were lost in during the northridge earthquake yet the earthquake which petitioner claimed destroyed the records occurred years after the audit the cumulative effect of such testimony is indicative of fraud on the part of petitioner intent to mislead misleading statements to an investigating agent may be evidence of fraud see gajewski v commissioner t c pincite petitioner attempted to mislead mr jung when he stated that his patients exclusively paid for his services through insurance_companies and that totaling the forms was the most accurate way to determine gross_receipts in fact petitioner's patients often paid him directly in cash and by check petitioner told mr jung that he had bank accounts only at american pacific state bank in fact petitioner had another bank account--petitioner's spb account--which mr jung discovered on his own during the audit this is evidence of fraud lack of credibility of petitioner's testimony a taxpayer's lack of credibility inconsistent testimony or evasiveness are factors in considering the fraud issue 743_f2d_309 5th cir affg tcmemo_1984_25 petitioner's testimony often consisted of answers like i you know i can't i don't i can't recall and i don't remember that no i don't know i must have i'm not sure in fact petitioner seemed to know very little very often petitioner also was reluctant to testify petitioner's testimony when taken as a whole demonstrated his lack of credibility and is evidence of fraud other factors petitioner had two employees during the years in issue he paid those employees in cash he did not file employment_tax returns and he failed to pay their employment_taxes petitioner knew that employment_tax returns were due because he had filed them in earlier years petitioner also failed to file information tax returns for these employees petitioner claimed dollar_figure of child care costs as a business_expense on his schedule c for petitioner claimed expenses for medical malpractice insurance when in fact he did not carry such insurance petitioner also dealt in cash after reviewing all of the facts and circumstances we conclude that respondent has clearly and convincingly proven that a portion of petitioner's underpayments of tax for and was due to fraud on the part of petitioner once the commissioner establishes that a portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except for any portion of the underpayment which the taxpayer establishes is not attributable to fraud sec_6653 sec_6663 we find that the portion of each underpayment attributable to petitioner's claiming cogs for his real_estate activity is not due to fraud petitioner believed that his real_estate activity was a trade_or_business furthermore petitioner disclosed on his and schedules c that his principal business or profession was med doctor home construction co medicing sic construction and med doctor contractor respectively combining his medical practice gross_receipts and real_estate activity cogs on one schedule c appears to have been a mistake by petitioner and was not due to fraud we conclude therefore that petitioner is liable for an addition_to_tax for fraud pursuant to sec_6653 for and penalty for fraud pursuant to sec_6663 for and for the part of each underpayment attributable to unreported gross_receipts from petitioner's medical practice and the alimony deductions he claimed negligence respondent argues that petitioner is liable for the addition_to_tax for negligence for and the accuracy-related_penalty for negligence for and on any portion of the underpayments not found to be attributable to fraud for sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment if any part of it was due to negligence for and sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment attributable to negligence see sec_6662 neither section applies to any portion of an underpayment on which an addition_to_tax or penalty for fraud is imposed the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6653 sec_6662 negligence also has been defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 92_tc_899 85_tc_934 failure by a taxpayer to keep adequate_records may justify imposition of the addition_to_tax for negligence see 583_f2d_1088 9th cir affg tcmemo_1975_293 crocker v commissioner supra pincite failure to maintain adequate_records also indicates disregard of the rules or regulations that require a taxpayer to keep permanent records sufficient to establish inter alia the taxpayer's gross_income and deductions see crocker v commissioner supra pincite we have found that petitioner failed to keep or maintain adequate_records we conclude that petitioner is liable for an addition_to_tax due to negligence pursuant to sec_6653 for and for the accuracy-related_penalty pursuant to sec_6662 for and for the part of the underpayments that we have not found to be attributable to frauddollar_figure statute_of_limitations for petitioner argues that the deficiency and penalty for are barred by the statute_of_limitations because respondent has not proven that petitioner's actions were fraudulent in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec we note that petitioner concedes that he is liable for the addition_to_tax for negligence for and the accuracy- related penalty for regarding schedule c items in the amounts of dollar_figure and dollar_figure respectively we also note that petitioner did not argue on brief that he is not liable for the addition_to_tax for negligence and the accuracy-related_penalty regarding his real_estate cogs c if the return is fraudulent in any respect it deprives the taxpayer of the bar of the statute_of_limitations for that year 288_f2d_517 2d cir affg tcmemo_1960_32 see also 102_tc_380 thus where fraud is alleged and proven respondent is free to determine a deficiency with respect to all items for the particular taxable_year without regard to the period of limitations we found that petitioner filed a fraudulent income_tax return for therefore the period of limitations on assessment for that year remains open to reflect the foregoing decision will be entered under rule
